Title: To James Madison from Henry C. Coleman, 20 April 1806 (Abstract)
From: Coleman, Henry C.
To: Madison, James


                    § From Henry C. Coleman. 20 April 1806, Fredericksburg. “I take the liberty of enclosing you a letter from Judge Pendleton and another from Colo: Brooke. Colo: John Taylor promised to write you which no doubt he has done, but being engaged in a Suit at Richmond, am at this time unable to procure the letter.
                    “Should you think proper to honor me with an appointment in your Office; I trust my Conduct will be such as to merit your Confidence and it shall be my constant and earnest Endeavour not only to discharge my duty faithfully, but to render myself adequate to the Undertaking The only means by which I can compensate those Friends, by whom I have been recommended to your Consideration. I should be extremely glad to receive a line from you forwarded to the Bowling-Green.”
                